Title: To Benjamin Franklin from Chalut and Arnoux, 2 October 1779
From: Chalut, abbé ——,Arnoux, abbé ——
To: Franklin, Benjamin


passy samedi 2 8bre [1779]
Les abbés de Chalut et Arnoux ont l’honneur de faire Leurs Compliments respectueux à Monsieur franklin et de le prier de leur donner des nouvelles de sa santé à laquelle ils prennent le plus grand interest.
Si Monsieur franklin a reçu le Courier de l’europe Les deux abbés Le prient de leur en procurer la lecture ils seront fort exacts à le lui renvoyer.
pour Monsieur franklin
